DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yukawa et al. (Pub # US 2009/0140231 A1).
Consider claim 1, Yukawa et al. clearly show and disclose a wireless communication semiconductor device comprising: a circuit board (2703, Fig, 12B); a semiconductor chip (716, Fig. 3) mounted on the circuit board; a thin film transistor (722, Fig. 3) provided on the circuit board; and an antenna provided on the circuit board [0107 and 0149].
Consider claim 3, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein the semiconductor chip is a silicon chip [0003].
Consider claim 4, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein the thin film transistor is an organic thin film transistor [0003].
Consider claim 5, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein the organic thin film transistor is a printed component [0062].
Consider claim 6, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, further comprising: a radio circuit unit configured to process a reception wave signal received by the antenna so as to generate a reception signal and to generate a transmission wave signal to be transmitted by the antenna; and a memory unit configured to store unique ID-related information related to a unique ID and at least one of the reception signal and the transmission signal, wherein the radio circuit unit is provided on the semiconductor chip, and at least a part of the memory unit is provided in the thin film transistor [002 and 0148-0149].
Consider claim 7, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein the memory unit includes: a unique ID memory unit (inherent in RFID tag) configured to store the unique ID; and another memory unit configured to store information other than the unique ID, wherein the unique ID memory unit is provided in the thin film transistor, and the another memory unit is provided in the semiconductor chip or the thin film transistor [0003 and 0107].
Consider claim 8, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, further comprising a protection (insulator) layer, wherein the circuit board includes a formation surface having the semiconductor chip and the thin film transistor formed thereon, the protection layer covers the semiconductor chip, the thin film transistor, and the formation surface of the circuit board, the thin film transistor includes: a connected thin film transistor electrically connected to the semiconductor chip by a wiring between the protection layer and the circuit board; and a non-connected thin film transistor that is not electrically connected to the semiconductor chip by any wiring between the protection layer and the circuit board, and the non-connected thin film transistor or the semiconductor chip includes an exposed terminal having an exposed surface exposed from the protection layer [0011-0012].
Consider claim 9, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein in a case that the non-connected thin film transistor (conductive layer) includes the exposed terminal, the non-connected thin film transistor is electrically connectable to the semiconductor chip by a wiring provided on the protection layer on the exposed surface of the exposed terminal, and in a case that the semiconductor chip includes the exposed terminal, the semiconductor chip is electrically connectable to the non-connected thin film transistor by a wiring provided on the protection layer on the exposed surface of the exposed terminal [0018].
Consider claim 10, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, further comprising a protection layer (insulator), wherein the circuit board includes a formation surface having the semiconductor chip and the thin film transistor formed thereon, the protection layer covers the semiconductor chip, the thin film transistor, and the formation surface of the circuit board, the thin film transistor includes a connected thin film transistor electrically connected to the semiconductor chip by a wiring below the protection layer, the connected thin film transistor being located between the protection layer and the circuit board, and at least one of the semiconductor chip and the connected thin film transistor includes an exposed terminal having an exposed surface exposed from the protection layer [0020].
Consider claim 11, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein a thin film transistor electrically connected to the at least one of the semiconductor chip (memory) and the connected thin film transistor on the exposed surface of the exposed terminal is able to be additionally formed [0020].
Consider claim 12, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein the exposed terminal includes a metal oxide layer provided on the exposed surface [0017].
Consider claim 13, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein the exposed terminal is a silver terminal [0069-0071].
Consider claim 14, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, further comprising: a power supply circuit unit configured to generate driving power to drive the wireless communication semiconductor device; and a control circuit unit configured to cause the memory unit to store the unique ID-related information and the at least one of the reception signal and the transmission signal, and cause the radio circuit unit to generate the reception signal and the transmission signal, wherein the power supply circuit unit is provided on the semiconductor chip, and the control circuit unit is provided in the semiconductor chip or the thin film transistor [0195].
	Consider claim 15, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein the control circuit unit includes: a memory control circuit unit configures to cause the memory unit to store the unique ID- related information and the at least one of the reception signal and the transmission signal, and another control circuit unit configured to cause the radio circuit unit to generate the reception signal and the transmission signal, and the memory control circuit unit and the another control circuit unit are independently provided in the semiconductor chip or the thin film transistor [0194-0195].
	Consider claim 16, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein the wireless communication semiconductor device is configured to receive driving power from an external reader device and to return unique ID-related information stored in the memory unit to the external reader device [0195].
	Consider claim 17, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, further comprising a key, wherein the wireless communication semiconductor device is configured to store encrypted information including the unique ID-related information, and the key is for decrypting the encrypted information [0195 and 0208].
	Consider claim 18, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein the key (code) is able to be input to an external reader device, in a case that the key is input to an external reader device, the external reader device is able to decrypt the encrypted information, and in a case that the key is not input to the external reader device, the external reader device is not able to decrypt the encrypted information [0195].
	Consider claim 19, Yukawa et al. clearly show and disclose a method for manufacturing a wireless communication semiconductor device, comprising: mounting a semiconductor chip on a circuit board [0200]; and forming a thin film transistor [0003], an antenna [0003], and a wiring on the circuit board by printing [0201].
	Consider claim 20, Yukawa et al. clearly show and disclose the method, wherein the wireless communication semiconductor device configured to store encrypted information, the method further comprising forming a key for decrypting the encrypted information in the wireless communication semiconductor device by printing [0195].
	Consider claim 21, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein the exposed terminal includes a metal oxide layer provided on the exposed surface [0111].
	Consider claim 22, Yukawa et al. clearly show and disclose the wireless communication semiconductor device, wherein the exposed terminal is a silver terminal [0165 and 0173].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al. (Pub # US 2009/0140231 A1) as applied to claim 1 above, and further in view of Liang et al. (Pub # US 2021/0223035 A1).
Consider claim 2, Yukawa et al. teaches similar invention.
Yukawa et al. does not teach the wireless communication semiconductor device, wherein an operation frequency of the semiconductor chip is higher than an operation frequency of the thin film transistor.
In the same field of endeavor, Liang et al. teaches the wireless communication semiconductor device, wherein an operation frequency of the semiconductor chip is higher than an operation frequency of the thin film transistor [0080] for the benefit of providing higher speed transmission.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the wireless communication semiconductor device, wherein an operation frequency of the semiconductor chip is higher than an operation frequency of the thin film transistor as shown in Liang et al., in Yukawa et al. device for the benefit of providing higher speed transmission.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687